UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6119



ROBERT GLENN MINETREE, JR.,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE, Director of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.  Rebecca B. Smith, District
Judge. (CA-01-367-2)


Submitted:   March 21, 2002                 Decided:   April 1, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Glenn Minetree, Jr., Appellant Pro Se. John H. McLees, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Glenn Minetree, Jr., seeks to appeal the district

court’s   order   denying   relief   on   his   petition   filed   under    28

U.S.C.A. § 2254 (West 1994 & Supp. 2001).           We have reviewed the

record    and     the   district     court’s    opinion    accepting       the

recommendation of the magistrate judge and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                 See

Minetree v. Angelone, No. CA-01-367-2 (E.D. Va. Dec. 18, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   DISMISSED




                                      2